Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of November 17th 2020 has been considered.
Claim 16 has been amended.
Claims 1-25 are pending in the current application.
Claims 1-15 and 18-24 are withdrawn from consideration.
Claims 16-17 and 25 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

Claims 16-17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Adisson-Korat et al (US 2012/0064209 A1) in view of Shen et al (US 2012/0111520 A1).

Regarding claim 16: Adisson-Korat discloses a puffed polysaccharide-based crispy snack food composition (i.e., an extruded and expanded product) comprising protein, starch (i.e., a polysaccharide) and acid (e.g., phosphoric acid), porous calcium Adisson-Korat abstract; paragraphs [0028]-[0029] and [0034]-[0044]; claims). While porous calcium carbonate is formed through a precipitation process, Adisson-Korat fails to disclose using acid treated (i.e., an H3O+ ion donor treated) calcium carbonate; However, Shen discloses of attaining an acid-tolerant calcium carbonate by treating calcium carbonate (i.e., precipitated or ground calcium carbonate) with a weak acid (i.e., an H3O+ ion donor) and/or the addition of CO2 (see Shen abstract; paragraphs [0033]-[0039]). Given the fact the puffed polysaccharide-based snack food composition in Adisson-Korat is acidic, it would have been obvious to a skilled artisan to have modified Adisson-Korat and to have treated the calcium carbonate with a weak acid in order to attain acid-tolerant calcium carbonate and to have used the acid-tolerant calcium carbonate (i.e., a calcium carbonate that was treated with an H3O+ ion donor)  in the puffed polysaccharide-based snack food, and thus arrive at the claimed limitations.
As to the process of preparing the puffed polysaccharide-based material: Even though Adisson-Korat fails to disclose exactly the same process of preparing the puffed polysaccharide-based material recited in claim 16, it is noted that the recited puffed polysaccharide is limited and defined by process limitations, as such, the patentability of the puffed polysaccharide-based material and not the recited process steps must be established. As set forth in MPEP §2113, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, Adisson-Korat discloses a puffed polysaccharide-based crispy snack food composition comprising protein, starch (i.e., a polysaccharide) and acid (e.g., phosphoric acid), porous calcium carbonated and does not appear to comprise fibrillated cellulose-containing materials, and Shen discloses an acid-tolerant calcium carbonate. Since the puffed polysaccharide-based product in Adisson-Korat in view of Shen appears to be either identical, or similar to the puffed polysaccharide-based material recited in claim 16, Adisson-Korat in view of Shen meets the claimed limitations.
In the alternative, any slight differences in the composition as a result of the recited process steps would have been obvious to one of ordinary skill in the art and well within the ordinary level of skill to have produced. As modifications to a well-established process that are minor, is considered well within the realm of ordinary skill.
As to the specific surface area of the porous calcium carbonate (i.e., an extrusion aid) recited in claim 16: Adisson-Korat discloses the particle size of the porous calcium carbonate is less than 25 microns (see Adisson-Korat paragraph [0038]). Given the fact the specific surface area is inversely related to the particle size, the specific surface area recited in claim 16, overlaps or lies inside the specific surface area of the porous calcium carbonate in Adisson-Korat. Thus, a prima facie case of obviousness exists (see MPEP §2144.05).
Regarding claims 17 and 25: Adisson-Korat discloses a puffed polysaccharide-based crispy snack food composition (i.e., an extruded and expanded product), but fails Adisson-Korat modified by Shen comprises the same or similar constituents and is prepared by the same or similar extrusion/expansion process as disclosed in the current application, it is Examiner’s position that the crispiness and expansion degrees recited in claims 17 and 25 are inherently present in the puffed polysaccharide-based crispy snack food composition in Adisson-Korat modified by Shen to comprise an acid tolerant calcium carbonate. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

Response to Arguments
Applicant's arguments filed on November 17th 2020 have been fully considered but they are not persuasive.

Applicant argues on pages 12-13 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Adisson-Korat fails to disclose the specific surface area recited in claim 16. Examiner respectfully disagrees.
As discussed above, Adisson-Korat discloses the particle size of the porous calcium carbonate is less than 25 microns (see Adisson-Korat paragraph [0038]). Given the fact the specific surface area is inversely related to the particle size, the specific surface area recited in claim 16, overlaps or lies inside the specific surface area of the porous calcium carbonate in Adisson-Korat. Thus, a prima facie case of obviousness exists (see MPEP §2144.05).

In response to applicant's argument on page 13 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Shen discloses using the acid tolerant calcium carbonate in paper-making, which is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the acid-tolerant calcium carbonate in Shen is reasonably pertinent to the particular problem with which the applicant was concerned. That is, since the puffed polysaccharide-based snack food composition recited in the claims and disclosed in Adisson-Korat is acidic, it would have been obvious to a skilled artisan to have modified Adisson-Korat and to have treated the calcium carbonate with a weak .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792